19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Antoine Andre MILLER-BEY, Plaintiff-Appellant,v.V. SIVER, Defendant-Appellee.
No. 93-2129.
United States Court of Appeals, Sixth Circuit.
March 2, 1994.

Before:  MERRITT, Chief Judge;  MILBURN and SILER, Circuit Judges.

ORDER

1
Antoine A. Miller-Bey, a pro se Michigan prisoner, appeals a district court judgment granting summary judgment to the defendant and an order granting Rule 11 sanctions against the plaintiff.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and equitable relief, Miller-Bey sued a female correctional officer in both her individual and official capacities, alleging in a verified complaint that the defendant came to his cell and sexually assaulted and harassed him.  The defendant filed a motion for summary judgment, and in lieu of filing a response, Miller-Bey wrote to the district court to explain that he never received the summary judgment motion.  The district court granted Miller-Bey an extension of time to respond, yet he did not file any such response.  Thereafter, the district court granted summary judgment for the defendant, and likewise granted the defendant's subsequent motion for rule 11 sanctions.  Miller-Bey has filed a timely appeal, in which he claims that the defendants did not afford him a proper disciplinary hearing.  The appellee has submitted a letter to the court indicating that she will not be filing a brief.


3
Upon review, we conclude that the district court properly granted summary judgment to the defendant as there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  Furthermore, the district court properly granted Rule 11 sanctions against Miller-Bey because the record establishes that the instant action was filed for harassment purposes.   See Jackson v. Law Firm of O'Hara, Ruberg, Osborne & Taylor, 875 F.2d 1224, 1229 (6th Cir.1989).


4
Accordingly, we hereby affirm the district court's judgment as well as its order granting Rule 11 sanctions against the plaintiff.  Rule 9(b)(3), Rules of the Sixth Circuit.